EXHIBIT 10.1
 
INTELLI-CHECK – MOBILISA, INC.
 
DIRECTOR AGREEMENT
 
This Agreement (this “Agreement”) is made as of March 14, 2008 by and among
Intelli-Check – Mobilisa, Inc., a Delaware corporation (the “Company”), and each
of the individuals signatory hereto (each a “Director” and collectively, the
“Directors”).
 
WITNESSETH:
 
WHEREAS, this Agreement is made pursuant to the Merger Agreement, dated November
20, 2007, by and among the Company, Intelli-Check Merger Sub, Inc., a Washington
corporation, Mobilisa, Inc., a Washington corporation, and certain common
shareholders of Mobilisa, Inc. (“Mobilisa” and the Merger Agreement, the “Merger
Agreement”).
 
WHEREAS, pursuant to the Merger Agreement, the parties hereto wish to provide
for: (i) the orderly appointment of the Company’s board of directors (the
“Board”) immediately after the Effective Time (as such term is defined in the
Merger Agreement); (ii) the orderly naming of individuals to the slate of
directors presented to the Company’s stockholders for election; and (iii) the
orderly appointment of certain of the Company’s officers (any such appointment
of directors and officers, the “Appointments”).


WHEREAS, it is a condition of the Merger Agreement that each of the Voting
Parties enter a voting agreement with the Company in the form of this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
AGREEMENT
 
1. Terms.  Capitalized terms used and not otherwise defined herein that are
defined in the Merger Agreement shall have the meanings given to such terms in
the Merger Agreement.
 
2. Covenants. During the term of this Agreement, to the extent he or she is
entitled under the Company’s Certificate of Incorporation and the Delaware
General Corporation Law, each Director agrees to use his or her best efforts to
take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary or desirable to implement the Appointments contemplated by this
Agreement. Neither the Company nor any Director will, by any voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
performed hereunder by the Company or any such Director, as applicable, but will
at all times in good faith assist in the carrying out of all of the provisions
of this Agreement and in the taking of all such actions as may be necessary or
appropriate in order to protect the rights of each Director hereunder against
impairment.


--------------------------------------------------------------------------------


 
3. Board of Directors.
 
3.1 Composition of the Board.
 
(i) Immediately after the Effective Time, the Company’s Board shall be composed
of eight (8) directors, four (4) of whom shall be appointed by the Board prior
to the Effective Time (the “Intelli-Check Directors”) and four (4) of whom shall
be appointed by Mobilisa’s board of directors prior to the Effective Time (the
“Mobilisa Directors”). 
 
(ii) The initial Intelli-Check Directors and the initial Mobilisa Directors
shall be:  


Intelli-Check Directors
 
Mobilisa Directors
 
Jeffrey Levy
 
 
Nelson Ludlow
 
John E. Maxwell
 
 
Bonnie Ludlow
 
Arthur L. Money
 
 
John Paxton
    
Guy L. Smith
 
 
Emil Bedard

 
3.2 For a period of not less than one (1) year after the date hereof and subject
to the Company’s Certificate of Incorporation and the Delaware General
Corporation Law, each Director agrees:
 
(i) In connection with each annual or special meeting of stockholders where the
Board is to be elected, the Intelli-Check Directors shall be entitled to name
four (4) persons to the slate of directors presented to the Company’s
stockholders for election; and
 
(ii) In connection with each annual or special meeting of stockholders where the
Board is to be elected, the Mobilisa Directors shall be entitled to name four
(4) persons to the slate of directors presented to the Company’s stockholders
for election.
 
3.3 Size of the Board. For a period of not less than one (1) year after the date
hereof, the parties hereto agree that they shall maintain the size of the Board
at eight (8) persons, unless the Board unanimously (with all directors voting)
votes to increase the number of directors on the Board.
 
3.4 Obligations; Removal of Directors; Vacancies. Each of the Directors and the
Company agree not to take any actions that would materially and adversely affect
the provisions of this Agreement. The parties acknowledge that the fiduciary
duties of each member of the Company’s Board are to the Company’s stockholders
as a whole. In the event any director elected pursuant to the terms hereof
ceases to serve as a member of the Company’s Board, the Company and the
Directors agree to take all such action as is reasonable and necessary, to cause
the election or appointment of such other substitute person to the Board as may
be designated on the terms provided herein.

-2-

--------------------------------------------------------------------------------


 
4. Officers. Immediately after the Effective Time:
 
(i) the Intelli-Check Directors shall have the right to designate the Chairman
and appoint a Chief Financial Officer and a Chief Technology Officer; and
 
(ii) the Mobilisa Directors shall have the right to designate the Vice Chairman
and appoint a Chief Executive Officer.
 
5. Successors in Interest of the Directors and the Company. The provisions of
this Agreement shall be binding upon the successors in interest of any Director
with respect to any of such Director’s rights herein.
 
6. Grant of Proxy. Should the provisions of this Agreement be construed to
constitute the granting of proxies, such proxies shall be deemed coupled with an
interest and are irrevocable for the term of this Agreement.
 
7. Specific Enforcement. It is agreed and understood that monetary damages would
not adequately compensate an injured party for the breach of this Agreement by
any party hereto, that this Agreement shall be specifically enforceable, and
that any breach of this Agreement shall be the proper subject of a temporary or
permanent injunction or restraining order. Further, each party hereto waives any
claim or defense that there is an adequate remedy at law for such breach or
threatened breach and agrees that a party’s rights would be materially and
adversely affected if the obligations of the other parties under this Agreement
were not carried out in accordance with the terms and conditions hereof.
 
8. Term. The term of this Agreement shall commence on the date hereof and end
one (1) year from the date hereof.
 
9. Amendments and Waivers. Except as otherwise provided herein, any provision of
this Agreement may be amended or the observance thereof may be waived (either
generally or in a particular instance and either retroactively or prospectively)
only with the prior written consent of all parties to this Agreement.
 
10. Severability. In the event that any provision of the Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

-3-

--------------------------------------------------------------------------------


 
11. Governing Law. This Agreement and the legal relations between the parties
arising hereunder shall be governed by and interpreted in accordance with the
laws of the State of Delaware without reference to its conflicts of laws
provisions.
 
12. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.
 
13. Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties, and supersedes any prior
agreement or understanding among the parties, with regard to the subjects hereof
and thereof, and no party shall be liable or bound to any other party in any
manner by any covenants except as specifically set forth herein.
 
14. Jurisdiction; Venue. With respect to any disputes arising out of or related
to this Agreement, the parties consent and submit to the exclusive jurisdiction
of, and venue in, the state or federal courts in Wilmington County in the State
of Delaware.

-4-

--------------------------------------------------------------------------------


 
This Agreement is hereby executed effective as of the date first set forth
above.
 
COMPANY
 
INTELLI-CHECK - MOBILISA, INC.
a Delaware corporation
 
By:
/s/ Nelson Ludlow
   
Name:
Nelson Ludlow
   
Title:
Chief Executive Officer


[Signature page to the Director Agreement]


--------------------------------------------------------------------------------


 
DIRECTOR


/s/ Jeffrey Levy
 
Name: Jeffrey Levy
 
/s/ John E. Maxwell
 
Name: John E. Maxwell
 
/s/ Arthur L. Money
 
Name: Arthur L. Money
 
/s/ Guy L. Smith
 
Name: Guy L. Smith
 
/s/ Nelson Ludlow
 
Name: Nelson Ludlow
 
/s/ Bonnie Ludlow
 
Name: Bonnie Ludlow


[Signature page to the Director Agreement]


--------------------------------------------------------------------------------




/s/ John Paxton
 
Name: John Paxton
 
/s/ Emil Bedard
 
Name: Emil Bedard

 


[Signature page to the Director Agreement]


--------------------------------------------------------------------------------
















